Title: From George Washington to John Harvie, 19 March 1785
From: Washington, George
To: Harvie, John



Sir,
Mt Vernon 19th March 1785.

If I recollect right, I mentioned when I had the pleasure of seeing you at Mr Jones’s the first of last October, that I was reduced to the necessity of bringing ejectments against sundry persons who had taken possession of a tract of Land which I hold, not far from Fort Pitt in the State of Pennsylvania, by Patent under this Governmt for 2813 acres.
I have lately received a letter from my Lawyer, Mr Thos

Smith, of Carlisle requesting information on several points; the following are his own words—“I am entirely unacquainted with the manner in which titles to Lands are acquired by improvement or occupancy, by the Laws & customs of Virginia—I suppose it must be under certain conditions & restrictions. I should be glad to have the Laws, if any, pointed out—Does the occupier forfeit his right of pre-emption, if he does not apply for an Office right in a given time? If so, when? By what Laws? Or is it by the regulations established in the Land office? A certified copy of such regulations, if any, may be necessary.”
At the interview I had with that Gentleman in September, he told me it would be necessary to obtain a certified copy of the Surveyors return to the Land Office, & of the date of the Warr[an]t upon which it was made. The latter I presume is in the hands of the Surveyor, but the date no doubt, is recited in the return. Having (in the lifetime of Colo. Crawford, & by letter from him) received information that at the convention next before the 20th of Septr 1776, (the date of his letter) an ordinance passed for the purpose of saving equitable claims to the Western Lands—Mr Smith requested some precise information respecting this Ordinance—that is, how far it will apply in my case.
After the many obliging acts of kindness I have received from you, & the generous terms upon which they have been rendered, I am really ashamed to give you more trouble; but as the dispute in which I am engaged is of importance, & a very ungenerous advantage has been taken of a situation in which I could not attend to my private concerns, or seek justice in due season, and as I believe no person can solve the queries of Mr Smith, & give such accurate information on such points as can be made to subserve my cause as you—I am, however reluctantly, compelled to this application.
Mr Smith’s own words, which I have quoted, & his verbal application to me, wch I have just now recited, will sufficiently apprize you of what has occurred to him; but I will go further, & take the liberty my good Sir, of giving you a state of the whole matter; from whence you will discover the points on which my opponents mean to hinge the success of their cause.
Colo. Crawford a liver on Yohioghaney, an old and intimate acquaintance of mine, undertook to procure for me a tract of

land in that Country; & accordingly made choice of the one, now in dispute, on the waters of Racoon & Millers runs, branches of Shurtees Creek, surveyed the same, amounting to 2813 acres, & purchased in my behalf the claim of some person to a part of the land, who pretended to have a right thereto. After this he built, or intended to build according to his own accot, & to the best of my recollection, (for the papers being in the hands of my Lawyer, I have memory only, & that a bad one, to resort to) three or four cabbins on different parts of the tract, & placed one or more persons thereon to hold possession of it for my benefit. All this preceeded the first view the present occupiers (my opponents) ever had of the Land, as they themselves have acknowledged to me, & which I believe can be proved. So far as it respects one cabbin there can be no doubt, because it remains to this day; & is acknowledged by them to have been on the land when they first came to it. They built another cabbin so close to the door of it, as to preclude the entrance of it: Crawford in his accot of it to me, says, with a view to prevent occupation: they, on the other hand, say there was no inhabitant in the house at the time. Both may be right, for the fact is, as I have been informed, the owner being from home, this transaction took place in his absence.
It may be well to observe here that Colo. Crawford was only acting the part of a friend to me: for at that time, tho’ he was a Surveyor by regular appointment from the College of Wm & Mary, it was for the local purpose of surveying the 200,000 acres granted by Dinwiddie’s Proclamation of 1754 to the Troops of this State, who were entitled to it as a bounty: but as I proposed to cover this survey with a military warrant as soon as circumstances would permit, these steps were preliminary to obtain the Land. Accordingly, a Warrant which I obtained in consequence of a purchase from one Captain Posey (who under the British Kings proclamation of 1763 was entitled to 3000 acres) whose Bond I now have bearing date the 14th of Octr 1770, assigning to me all his right to land under it, was located there on; and Colo. Crawford, after receiving a commission to act as Deputy to Thos Lewis, made a return of this survey to his principal, who returned it to the Secretary’s Office, from whence a Patent issued, signed by Lord Dunmore in June or July 1774, for 2813 acres, reciting under what right I became

entitled to the Land. Hence, & from the repeated warnings, which it is said can be proved were given at the time my opponents were about to take possession of the Land, & afterwards, comes my title.
The title of my opponents I know will be—1st That Crawfords survey was illegal; at least, was unauthorised—2d That being a great land-jobber, he held, or endeavored to monopolise under one pretence or other much land: and tho’ (for they do not deny the fact to me in private discussion, altho’ considering the lapse of time[,] deaths, & dispersion of people, I may find some difficulty to prove it) they were told this was my land; yet conceiving my name was only made use of as a cover, & in this they say they were confirmed, having (after some of the warnings given them) searched the Land Office of this State without discovering any such Grant to me—3d That their possession of the Land, preceded my Patent or date of the Surveyors return to the Secretary’s Office; or even the date of Crawfords deputation under Lewis—before which, every transaction they will add, was invalid.
But to recapitulate, the Dispute, if my memory for want of papers does not deceive me, may be summed up in these words.
1st In the year 1771, Crawford at my request looked out this Land for me, & made an actual survey thereof on my account.
2d Some person (not of the opponents) setting up a claim to part included by the survey, he purchased them out—built one cabbin, if not more, & placed a man therein to keep possession of the Land.
3d It was called my land, & generally believed to be so by every body, & under that persuasion was left by some, who uninformed of my right, had begun to build, before the present occupants took possession to the exclusion as I have related before of the person placed thereon by Crawford.
4th That sometime in Octr 1773 according to their own accot, these occupants took possession.
5th That upon their doing so, & at several times thereafter, they were notified of my claim and intention to assert my right.
6th That no survey was ever made of this Land, but the first one by Crawford.
7th That it is declared in the Surveyors return, to be consequent of a warrant granted by Lord Dunmore to Jno. Posey assigned

to me. But whether this warrt is dated before or after possession was taken by my opponents, I know not—but the Survey will shew this.
8th That after he received his deputation (which I believe was subsequent to their occupancy) he made a return of the survey to Mr Lewis, who returned it to the Secretary’s Office in the early part, I believe, of the year 1774—& a Patent issued without any caveat or opposition from these people.
9th I believe, because I never heard otherwise, that no Office rights either in this State or that of Pennsylvania, were ever obtained by my opponents—resting their title upon possession.
Under this statement of the matter, in which I have conceded every thing I know, or which I think can be urged against my claim, I would thank you, as the matter will be determined in another State, for such advice & information of Acts of Assembly, Acts of Convention, or rules of office which make to the point, as my long absence renders me quite an ignoramus in these matters—& as unfit for, as I am disinclined to controversies of this kind.
If pre-occupancy will take place of legal right, under the circumstances here mentioned; it remains still a question how far the possession and improvements which were made in my behalf, previous to those of my opponents, will avail me—that is, under what title I should then claim the Land—& under that title how much of it I should hold, supposing one cabbin only to have been built and occupied, by any rule of Office, or act of Government.
When I look back at the length of this letter, & consider how much trouble I am giving you, I must throw myself upon your goodness for an apology, whilst I assure you of the esteem & regard with which I am Dr Sir, &c. &c.

G: Washington

